     Case 2:21-cv-02365-RGK-GJS Document 23 Filed 08/20/21 Page 1 of 2 Page ID #:90


 1

 2                                                         JS-6
 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12      JAMES SHAYLER, an                 Case No. 2:21-cv-02365-RGK-GJS
13      individual,

14                                            [PROPOSED] ORDER DISMISSAL
             Plaintiff,                       WITH PREJUDICE
15
        v.
16

17      LA CANADA RETAIL LLC, a
        Delaware limited liability
18      company; and DOES 1-10,
19      inclusive,
20           Defendants.
21

22

23

24

25

26

27
                                          1
28
                                 [PROPOSED] ORDER
                             DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02365-RGK-GJS Document 23 Filed 08/20/21 Page 2 of 2 Page ID #:91


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff James Shayler (“Plaintiff”) and LA Canada Retail,
 3
      LLC, (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5    Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6    own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: August 20, 2021
10

11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
